PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Hu et al.
Application No. 15/570,899
Filed: 31 Oct 2017
For: HEATING COMPONENT

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 6, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of June 1, 2020, which set a shortened statutory period for reply of three months.  No extension of time under 37 CFR 1.136(a) were filed.  Accordingly, the application became abandoned on September 2, 2020.  A Notice of Abandonment was mailed on December 21, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) (properly signed form received August 15, 2022) and fee of $680.00, and the submission required by 37 CFR 1.114; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Selena Hamilton at(571) 272-8825. 

This application is being referred to Technology Center Art Unit 3762 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/LIANA S WALSH/Lead Paralegal Specialist, OPET